This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                     NO. 35,503

 5 TANYA CARRILLO,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 Cindy M. Mercer, District Judge


 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Steven Johnston, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Bennett J. Baur, Chief Public Defender
15 Santa Fe, NM

16 for Appellee

17                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   The State appeals from the district court’s order granting Defendant Tanya

 3 Carrillo’s motion to suppress her incriminating statements. We issued a calendar

 4 notice proposing to affirm. The State filed a memorandum partially opposing our

 5 proposed notice of disposition. After due consideration, we are not persuaded by the

 6 State’s arguments and therefore affirm.

 7   {2}   In its docketing statement, the State argued that the district court erred in

 8 suppressing Defendant’s statements because she heard the Miranda warnings shortly

 9 before the beginning of her first interview with Officer Davis, and she understood her

10 rights as described in the warnings. [DS 3] In our calendar notice, we explained in

11 detail why we were not persuaded by this contention, and we proposed to affirm the

12 district court’s order suppressing evidence. [CN 3-4] In response to this Court’s

13 calendar notice, the State filed a memorandum, in which it states that it opposes our

14 notice of proposed disposition “only insofar as the [district court] order appears to

15 completely exclude Defendant’s statements.” [MIO 1]

16   {3}   The State acknowledges that the district court was not convinced that Defendant

17 was read her Miranda rights. [MIO 7] Additionally, the State concedes that the district

18 court did not err in suppressing “Defendant’s incriminating statements from the

19 State’s case in chief.” [MIO 7] However, the State takes issue with the fact that the


                                              2
 1 district court’s order appears to exclude Defendant’s statements entirely. [MIO 8; see

 2 RP 61 (stating that, because the district court was not satisfied that Defendant was

 3 read her Miranda rights, these statements are not admissible: “[a]ny statements made

 4 by Defendant involving drug use or drug possession, to include drug paraphernalia”

 5 and “[a]ny statements regarding where she obtains her drugs from”)] The State

 6 contends that the order is too broad and that Defendant’s statements are admissible for

 7 the purpose of impeachment if she testifies. [MIO 5-9]

 8   {4}   The State now asks this Court “to affirm the district court’s decision with the

 9 clarification that Defendant’s statements are excluded only from the State’s case in

10 chief, or, in the alternative, to remand this case to the district court to make an initial

11 determination whether Defendant’s statements were voluntary and, therefore,

12 admissible for the purpose of impeachment.” [MIO 9] We will not address

13 hypothetical issues that could have no effect on the resolution of a case. See State v.

14 Ordunez, 2012-NMSC-024, ¶ 22, 283 P.3d 282 (“[I]t is not within the province of an

15 appellate court to decide abstract, hypothetical or moot questions in cases wherein no

16 actual relief can be afforded.” (alteration in original) (internal quotation marks and

17 citation omitted)); see also Santa Fe S. Ry., Inc. v. Baucis Ltd. Liab. Co., 1998-

18 NMCA-002, ¶ 24, 124 N.M. 430, 952 P.2d 31 (“Our concern with issuing advisory

19 opinions stems from the waste of judicial resources used to resolve hypothetical


                                                3
1 situations which may or may not arise.”). Therefore, we decline the State’s invitation

2 to address whether Defendant’s statements would be admissible for impeachment

3 purposes “in the event that she testifies[.]” [MIO 9]

4   {5}   For the reasons stated in our notice and in this opinion, we affirm.

5   {6}   IT IS SO ORDERED.


6                                                ________________________________
7                                                JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 ________________________________
10 RODERICK T. KENNEDY, Judge


11 ________________________________
12 TIMOTHY L. GARCIA, Judge




                                             4